_____________

                                No. 96-1207WA
                                _____________

Lee Dell Robertson,                  *
                                     *
            Plaintiff-Appellant,     *
                                     *
      v.                             *
                                     *
Don Thornell, Detective,             *   Appeal from the United States
Texarkana, Arkansas Police           *   District Court for the Western
Department;                          *   District of Arkansas.
                                     *
            Defendant-Appellee,      *          [UNPUBLISHED]
                                     *
John Doe, Texarkana, Arkansas        *
Police Department,                   *
                                     *
            Defendant.               *
                               _____________

                        Submitted:      October 3, 1996

                          Filed: October 11, 1996
                               _____________

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
                              _____________


PER CURIAM.


     Lee   Dell   Robertson   appeals    the   district   court's   dismissal    of
Robertson's 42 U.S.C. § 1983 claim for damages.              Robertson contends
Detective Don Thornell searched Robertson's home and arrested him without
probable cause.   Robertson's contentions are meritless.      The search warrant
was issued on undisputed evidence Robertson sold crack cocaine from his
home, see George v. City of St. Louis, 26 F.3d 55, 57 (8th Cir. 1994), and
Robertson was convicted for the underlying offense after his arrest.            See
Malady v. Crunk, 902 F.2d 10, 11-12 (8th Cir. 1990).                We affirm the
district court.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-